Exhibit 10.3

 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of March 21, 2017, by and
between Retail Opportunity Investments Corp., a Maryland corporation (the
“Company”), and Michael B. Haines, residing at the address set forth on the
signature page hereof (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated November 19, 2012; and

 

WHEREAS, the Company and the Executive wish to continue the employment
relationship on the terms set forth below.

 

Accordingly, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.   Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of March 21, 2017
(the “Commencement Date”) and continuing for a four (4) year period, unless
sooner terminated in accordance with the provisions of Section 4 or Section 5;
with such employment to continue for successive one-year (1) periods in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless the Company notifies the Executive of non-renewal in writing
six (6) months prior to the expiration of the initial term and each annual
renewal, as applicable (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”).

 

2.   Duties. During the Term, the Executive shall be employed as Executive Vice
President, and shall serve as the Chief Financial Officer, Secretary and
Treasurer of the Company. At all times during the Term, the Executive shall
faithfully perform for the Company the duties of the aforementioned offices, as
applicable, and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Chief Executive Officer of the Company. The Executive shall devote
substantially all of his business time and effort to the performance of his
duties hereunder; provided, however, subject to the approval of the Board of
Directors of the Company (the “Board”), that the Executive may serve on the
board of directors or trustees of any business corporation or charitable
organization, provided that such other activities do not materially interfere
with the performance of Executive’s duties hereunder.

 

3.   Compensation.

 

3.1   Salary. The Company shall pay the Executive during the Term a salary at
the rate of $331,000 per annum, in accordance with the customary payroll
practices of the Company applicable to senior executives. At least annually, the
Board shall review the Executive’s Annual Salary and may provide for increases
therein as it may in its discretion deem appropriate (such annual salary, as
increased, the “Annual Salary”).

 



 
 

3.2   Bonus. During the Term, in addition to the Annual Salary, for each fiscal
year of the Company ending during the Term, the Executive shall receive an
annual bonus of between 0% and 125% of Annual Salary, as determined in
accordance with the terms of the annual bonus program approved by the
Compensation Committee of the Board, and based on both the Executive’s
performance and the performance of the Company (the “Annual Bonus”). Each Annual
Bonus shall be paid in the fiscal year following the year for which such bonus
is awarded, and in any event shall be paid within 30 days after the financial
statements for such prior fiscal year are finalized.

 

3.3   Benefits - In General. Except with respect to benefits of a type otherwise
provided for under Section 3.4, the Executive shall be permitted during the Term
to participate in any group life, hospitalization or disability insurance plans,
health programs, equity incentive plans, retirement plans, fringe benefit
programs and similar benefits that may be available to other senior executives
of the Company generally, in each case to the extent that the Executive is
eligible under the terms of such plans or programs.

 

3.4   Specific Benefits. Without limiting the generality of Section 3.3, the
Executive shall be entitled to vacation of twenty (20) business days per year
(to be taken at reasonable times in accordance with the Company’s policies) and
an automobile allowance of $750 per month.

 

3.5   Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement; provided that the Executive
submits proof of such expenses, with the properly completed forms as prescribed
from time to time by the Company in accordance with the Company’s policies,
plans and/or programs.

 

4.   Termination upon Death or Disability. If the Executive dies during the
Term, the Term shall terminate as of the date of death, and the obligations of
the Company to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this Section 4. If
there is a determination by the Company that the Executive has become physically
or mentally incapable of performing his duties under the Agreement and such
disability has disabled the Executive for a cumulative period of one hundred
eighty (180) days within a twelve (12) month period (a “Disability”), the
Company shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive.
Notwithstanding the foregoing, prior to a termination of the Executive’s
employment due to Disability, the Executive may require that an independent
physician acceptable to both the Company and the Executive be engaged (at the
expense of the Company) to determine if the Executive has suffered a Disability
(as defined under this Agreement). Upon termination of employment due to death
or Disability (i) the Executive (or the Executive’s estate or beneficiaries in
the case of the death of the Executive) shall be entitled to receive, in a lump
sum payment (subject to Section 7.17 of this Agreement) within thirty (30) days
following the Executive’s termination of employment, (A) Annual Salary, Annual
Bonus and other benefits earned and accrued under this Agreement prior to the
date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination) (the “Accrued Obligations”), and
(B) (x) the Executive’s Annual Salary and (y) an amount equal to the average of
the Annual Bonuses awarded to the Executive for the last two years immediately
preceding the year in which the Executive’s employment is terminated, provided,
however, that if no Annual Bonus is awarded to the Executive for the year (or
two years) preceding the year in which the Executive’s employment is terminated,
the Executive will be entitled to a minimum bonus equal to 50% of the
Executive’s Annual Salary (i.e., initially $165,500); (ii) for a period of
twelve (12) months after the termination of the Executive’s employment, such
continuing medical and dental benefits under the Company’s health plans and
programs applicable to senior executives of the Company generally as the
Executive would have received under this Agreement (and at such costs to the
Executive) in the absence of such termination (such benefits, “Continuing Health
Benefits”); (iii) all outstanding unvested equity-based incentives and awards
held by the Executive shall thereupon vest and become free of restrictions and
be exercisable in accordance with their terms; and (iv) the Executive (or, in
the case of his death, his estate and beneficiaries) shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder. In the event the
Company decides, in its sole discretion, to acquire a life insurance policy on
the life of the Executive, the Executive may (or may not, in the Executive’s
sole discretion) agree to cooperate and provide all information reasonably
necessary for the Company to acquire such life insurance policy.

 



 -2- 

 

5.   Certain Terminations of Employment.

 

5.1   Termination by the Company for Cause; Termination by the Executive without
Good Reason.

 

(a)   For purposes of this Agreement, “Cause” shall mean the Executive’s:

 

(i)    the commission by the Executive of a felony or misdemeanor involving
moral turpitude, deceit, dishonesty or fraud;

 

(ii)    failure to perform his material duties hereunder (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness)
which failure continues for a period of thirty (30) business days after written
demand for corrective action is delivered by the Company specifically
identifying the manner in which the Company believes the Executive has not
performed his duties;

 

(iii)   conduct by the Executive constituting an act of willful misconduct or
gross misconduct in connection with the performance of his duties, including,
without limitation, embezzlement or the misappropriation of funds or property of
the Company;

 

(iv)   public disparagement of the Company, its officers, trustees, employees or
partners;

 

(v)   breach of any covenant contained in Section 6 of this Agreement; or

 

(vi)   deliberate misrepresentation in connection with, or willful failure to
cooperate with, a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the willful
inducement of others to fail to cooperate or to produce documents or other
materials.

 



 -3- 

 

provided that the Company shall not be permitted to terminate the Executive for
Cause (A) with respect to any of the events described in clause (i), (ii), (iii)
or (vi) above unless and until the Executive has been given written notice
specifying in detail the circumstances giving rise to the alleged cause, and the
Executive shall have failed, within thirty (30) days after such notice, to
remedy the alleged cause, and (B) except on written notice given to the
Executive at any time not more than 30 days following the occurrence of any of
the events described in clause (iv) or (v) above (or, if later, the Company’s
knowledge thereof).

 

(b)   The Company may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate his employment on at least thirty (30) days’
written notice. If the Company terminates the Executive for Cause, or the
Executive terminates his employment and the termination by the Executive is not
covered by Section 4, 5.2 or 5.3, (i) the Executive shall receive Annual Salary,
Annual Bonus for the preceding fiscal year (if unpaid), and other benefits (but,
in all events, and without increasing the Executive’s rights under any other
provision hereof, excluding any bonuses not yet paid) earned and accrued under
this Agreement prior to the termination of employment (and reimbursement under
this Agreement for expenses incurred prior to the termination of employment),
and (ii) the Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

 

5.2   Termination by the Company without Cause; Termination by the Executive for
Good Reason.

 

(a)   For purposes of this Agreement, “Good Reason” shall mean the following,
unless consented to by the Executive:

 

(i)    any material breach of this Agreement by the Company which shall include,
but not be limited to (A) a material, adverse alteration in the nature of the
Executive’s duties, responsibilities or authority; and (B) upon a Change of
Control (as defined under Section 5.3(c)), the Executive no longer serves as the
chief financial officer of the top tier entity in the consolidated group of
companies which includes the Company (or any successor to the Company);

 

(ii)    a reduction in the Executive’s Annual Salary as in effect at the time in
question, or a failure to pay such amounts when due which is not cured within
thirty (30) days after written notice;

 

(iii)   if the Company relocates the Executive’s office to any place other than
San Diego, California;

 

(iv)   a change in the Executive’s direct reporting to anyone other than the
Chief Executive Officer; or

 



 -4- 

 

(v)   the Executive’s receipt of a notice of non-renewal from the Company in
accordance with Section 1 above.

 

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof is given no later than thirty
(30) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises; and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such a termination
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder.

 

(b)   The Company may terminate the Executive’s employment at any time for any
reason or no reason. The Executive may terminate the Executive’s employment with
the Company at any time for any reason or no reason, and for Good Reason under
this Section 5.2. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4, 5.1 or 5.3, or the Executive terminates
his employment for Good Reason and the termination by the Executive is not
covered by Section 5.3, or upon expiration of the Term if the Company has
notified the Executive of non-renewal of this Agreement under Section 1, above,
(i) the Executive shall be entitled to receive, in a lump sum payment (subject
to Section 7.17 of this Agreement) within thirty (30) days following the
Executive’s termination of employment, (A) the Accrued Obligations, and
(B) (x) two times Annual Salary and (y) two times the average of the Annual
Bonuses awarded to the Executive for the last two years immediately preceding
the year in which the Executive’s employment is terminated (to the extent
applicable), provided, however, that if no Annual Bonus is awarded to the
Executive for the year (or two years) preceding the year in which the
Executive’s employment is terminated, the Executive will be entitled to a
minimum bonus equal to 50% of the Executive’s Annual Salary (i.e., initially two
times $165,500); (ii) for a period of eighteen (18) months after the termination
of the Executive’s employment, Continuing Health Benefits; (iii) all outstanding
unvested equity-based incentives and awards held by the Executive shall
thereupon vest and become free of restrictions and be exercisable in accordance
with their terms; and (iv) the Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.

 

5.3   Change in Control.

 

(a)   In the event the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason within twelve (12) months of a
Change of Control (as defined under Section 5.3(c)), the Executive shall be
entitled to the same payments and benefits as provided in Section 5.2(b) hereof.

 

(b)   If the Executive’s employment is terminated pursuant to Section 5.2 or
5.3(a), then if any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement is deemed to constitute a “parachute
payment”, alone or when added to any other amount payable or paid to or other
benefit receivable or received by the Executive from the Company which is deemed
to constitute a “parachute payment” (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then such payments and benefits shall be payable
either (i) in full or (ii) in such lesser amount as would result in no portion
of any payments or benefits to the Executive being subject to the excise tax
under Section 4999 of the Code, whichever of the foregoing options (i) or
(ii) results in the Executive’s receipt, on an after-tax basis, of the greater
amount of payments and benefits. To the extent the Executive would receive a
reduced amount pursuant to this Section 5.3(b), the Executive’s payments and
benefits shall be reduced, to the extent necessary, by first cancelling cash
payments under this Agreement, then any other cash payments, and then cancelling
the acceleration of vesting of equity awards. “Parachute payment” shall mean a
“parachute payment” as defined in Section 280G of the Code. The amount of any
payment under this Section 5.3(b) shall be computed by a certified public
accounting firm selected by the Company and reasonably acceptable to the
Executive.

 



 -5- 

 

(c)   For purposes of this Agreement, “Change in Control” means the occurrence
of any of the following events:

 

(i)   any “person” or “group” of persons, as such terms are used in Sections 13
and 14 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than any employee benefit plan sponsored by the Company, becomes the
“beneficial owner”, as such term is used in Section 13 of the Exchange Act
(irrespective of any vesting or waiting periods) of (A) common shares in an
amount equal to thirty percent (30%) or more of the sum total of the common
shares issued and outstanding immediately prior to such acquisition as if they
were a single class and disregarding any equity raise in connection with the
financing of such transaction; provided, however, that in determining whether a
Change in Control has occurred, outstanding shares or voting securities which
are acquired in an acquisition by (x) the Company or any of its subsidiaries or
(y) an employee benefit plan (or a trust forming a part thereof) maintained by
the Company or any of its subsidiaries shall not constitute an acquisition which
can cause a Change in Control;

 

(ii)   the consummation of the dissolution or liquidation of the Company;

 

(iii)   the consummation of the sale or other disposition of all or
substantially all of its assets in one (1) or more transactions; or

 

(iv)   a turnover, during any two (2) year period, of the majority of the
members of the Board, without the consent of the majority of the members of the
Board as to the appointment of the new Board members.

 

5.4   Release. Any rights to compensation or benefits under Section 4, 5.2 or
5.3 of this Agreement are subject to the Executive’s continued compliance with
the provisions of Section 6 and the Executive’s execution and delivery of a
general release of claims in favor of the Company and its affiliates in
substantially the form attached hereto as Exhibit A (the “Release”) on the 30th
day following the termination date and the Executive’s non-revocation of the
Release within the time period provided therein. If the Executive fails to
timely execute and deliver such Release, the Executive shall forfeit all
payments (other than payments in respect of Accrued Obligations) described under
this Agreement.

 



 -6- 

 

6.   Covenants of the Executive.

 

6.1   Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns) is to invest in, acquire (either directly or through
debt acquisitions), own, lease, reposition and manage a diverse portfolio of
necessity-based retail properties, including, but not limited to, well located
community and neighborhood shopping centers, anchored by national or regional
supermarkets and drugstores (such businesses, and any and all other businesses
in which, at the time of the Executive’s termination, the Company is actively
and regularly engaged or actively pursuing, herein being collectively referred
to as the “Business”); (ii) the Company is one of the limited number of persons
who have developed such a business; (iii) the Company’s Business is national in
scope; (iv) the Executive’s work for the Company has given and will continue to
give him access to the confidential affairs and proprietary information of the
Company; (v) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company; and
(vi) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6. Accordingly, the Executive
covenants and agrees that:

 

(a)   By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive’s exposure to the proprietary
information of the Company, the Executive covenants and agrees that, during the
period commencing on the date hereof and ending one (1)  year following the date
upon which the Executive shall cease to be an employee of the Company and its
affiliates for any reason (including the expiration of the Term of this
Agreement under Section 1) (the “Restricted Period”), he shall not directly or
indirectly, whether as an owner, partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity, (i) engage in any
element of the Business (other than for the Company or its affiliates) or
otherwise compete with the Company or its affiliates, (ii) render any services
related to the Business to any person, corporation, partnership or other entity
(other than the Company or its affiliates) engaged in any element of the
Business, or (iii) render services related to the Business to any person,
corporation, partnership or other entity (other than the Company or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity; provided, however, that, notwithstanding
the foregoing, the Executive may invest in securities of any entity, solely for
investment purposes and without participating in the business thereof, if
(A) such securities are traded on any national securities exchange or the
National Association of Securities Dealers, Inc. Automated Quotation System,
(B) the Executive is not a controlling person of, or a member of a group which
controls, such entity and (C) the Executive does not, directly or indirectly,
own 1% or more of any class of securities of such entity.

 

(b)   During and after the Term, the Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company and
its affiliates, all non-public confidential matters relating to the Company’s
Business and the business of any of its affiliates and to the Company and any of
its affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement. Notwithstanding the
foregoing, the Executive may disclose Confidential Company Information to his
attorneys (for the purpose of seeking legal advice), to his accountants (for the
purposes of seeking professional advice), to his immediate family members whom
the Executive agrees will not divulge such information to any other party, and
in response to a subpoena; court, regulatory, or arbitral order; or other valid
legal process.

 



 -7- 

 

(c)   During the Restricted Period, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
affiliates, any employee, agent or independent contractor thereof or (ii) hire
(on behalf of the Executive or any other person or entity) any employee who has
left the employment of the Company or any of its affiliates within the one-year
period which follows the termination of such employee’s employment with the
Company and its affiliates. From the date hereof and during the Restricted
Period, the Executive will not, whether for his own account or for the account
of any other person, firm, corporation or other business organization, solicit
for a competing business or intentionally interfere with the Company’s or any of
its affiliates’ relationship with, or endeavor to entice away from the Company
or any of its affiliates for a competing business, any person who during the
Term is or was a customer, client, agent, or independent contractor of the
Company or any of its affiliates.

 

(d)   All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive containing Confidential Company Information
(i) shall at all times be the property of the Company (and, as applicable, any
affiliates) and shall be delivered to the Company at any time upon its request,
and (ii) upon the Executive’s termination of employment, shall be immediately
returned to the Company. This section shall not apply to materials that the
Executive possessed prior to his business relationship with the Company, to the
Executive’s personal effects and documents, and to materials prepared by the
Executive for the purposes of seeking legal or other professional advice.

 

(e)   While the Executive’s non-compete obligations under Section 6.1(a) are in
effect, the Executive shall not publish any statement or make any statement
under circumstances reasonably likely to become public that is critical of the
Company or any of its affiliates, or in any way otherwise maligning the Business
or reputation of the Company or any of its affiliates, unless otherwise required
by applicable law or regulation or by judicial order.

 

6.2   Rights and Remedies upon Breach.

 

(a)   The Executive acknowledges and agrees that any breach by him of any of the
provisions of Section 6.1 or any subparts thereof (individually or collectively
the “Restrictive Covenants”) would result in irreparable injury and damage for
which money damages would not provide an adequate remedy. Therefore, if the
Executive breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1 or any subpart thereof, the Company and its affiliates, in addition
to, and not in lieu of, any other rights and remedies available to the Company
and its affiliates under law or in equity (including, without limitation, the
recovery of damages), shall have the right and remedy to have the Restrictive
Covenants specifically enforced (without posting bond and without the need to
prove damages) by any court having equity jurisdiction, including, without
limitation, the right to an entry against the Executive of restraining orders
and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

 



 -8- 

 

(b)   The Executive agrees that the provisions of Section 6.1 of this Agreement
and each subsection thereof are reasonably necessary for the protection of the
Company’s legitimate business interests and if enforced, will not prevent the
Executive from obtaining gainful employment should his employment with the
Company end. The Executive agrees that in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 6 are unreasonable or otherwise unenforceable as
drafted. The existence of any claim or cause of action by the Executive, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.

 

7.   Other Provisions.

 

7.1   Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects as drafted. If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.

 

7.2   Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

 

7.3   Enforceability; Jurisdiction; Arbitration.

 

(a)   The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants set forth in Section 6 upon the courts of any
jurisdiction within the geographical scope of the Restrictive Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and the Executive that such determination not bar or in
any way affect the Company’s right, or the right of any of its affiliates, to
the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction’s being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata. The parties hereby agree to waive any right to a trial
by jury for any and all disputes hereunder (whether or not relating to the
Restricted Covenants).

 



 -9- 

 

(b)   Any controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its affiliates, where
applicable) to avail itself of the rights and remedies referred to in
Section 6.2) that is not resolved by the Executive and the Company (or its
affiliates, where applicable) shall be submitted to arbitration in New York, New
York in accordance with New York law and the employment arbitration rules and
procedures of the American Arbitration Association, before an arbitrator
experienced in employment disputes who is licensed to practice law in the State
of New York. The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its affiliates, where applicable) and the Executive
and judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

 

7.4   Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

(i)If to the Company, to:

 

Retail Opportunity Investments Corporation
8905 Towne Centre Drive, # 108
San Diego, CA 92122
Attention:
with a copy to:

Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019-6131
Attention: Jay Bernstein

 

(ii)If to the Executive, to:

[Address as noted on signature page]

 

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 



 -10- 

 

7.5   Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any pending claim, litigation, regulatory or administrative
proceeding involving the Company (or any appeal from any action or proceeding)
arising out of or related to the period when Executive was employed by the
Company. In the event that Executive’s cooperation is requested after the
termination of his employment, the Company shall (i) use its reasonable efforts
to minimize interruptions to his personal and professional schedule and
(ii) reimburse Executive for all reasonable and appropriate out-of-pocket
expenses actually incurred by him in connection with such cooperation upon
reasonable substantiation of such expenses.

 

7.6   Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

7.7   Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

 

7.8   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

7.9   Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
may assign this Agreement and its rights hereunder, provided that the successor
or purchaser agrees, as a condition of such transaction, to assume all of the
Company’s obligations hereunder.

 

7.10   Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

 

7.11   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

7.12   Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 



 -11- 

 

7.13   Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3, 7.10 and 7.15, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3, 7.10 and 7.15), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.

 

7.14   Existing Agreements. The Executive represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

7.15   Indemnification. The Company shall cause the Executive (together with
other officers and directors) to be indemnified for any actions taken or
omissions made within the scope of his employment to the fullest extent provided
under the Company’s bylaws, operating agreements, and directors and officers
liability insurance (which the Company agrees to maintain throughout the Term),
with coverage in such amounts as are generally provided by similarly situated
employers in the Business. The Company shall continue to indemnify the Executive
as provided above and maintain such liability insurance coverage for the
Executive, after the Term has ended for any claims that may be made against him
with respect to actions taken or omissions made within the scope of the
Executive’s employment or service as an officer or trustee of the Company.

 

7.16   Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 



 -12- 

 

7.17   Section 409A Compliance. Any payments under this Agreement that are
deemed to be deferred compensation subject to the requirements of Section 409A
of the Code, are intended to comply with the requirements of Section 409A. To
this end and notwithstanding any other provision of this Agreement to the
contrary, if at the time of the Executive’s termination of employment with the
Company, (i) the Company’s securities are publicly traded on an established
securities market; (ii) the Executive is a “specified employee” (as defined in
Section 409A); and (iii) the deferral of the commencement of any payments or
benefits otherwise payable pursuant to this Agreement as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company will defer the commencement
of such payments (without any reduction in amount ultimately paid or provided to
the Executive) that are not paid within the short-term deferral rule under
Section 409A (and any regulations thereunder) or within the “involuntary
separation” exemption of Treasury Regulation § 1.409A-1(b)(9)(iii). Such
deferral shall last until the date that is six (6) months following the
Executive’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A). Any amounts the payment of which are so
deferred shall be paid in a lump sum payment within ten (10) days after the end
of such deferral period. If the Executive dies during the deferral period prior
to the payment of any deferred amount, then the unpaid deferred amount shall be
paid to the personal representative of the Executive’s estate within sixty
(60) days after the date of the Executive’s death. Notwithstanding anything to
the contrary herein, for purposes of determining the Executive’s entitlement to
the payment or receipt of amounts or benefits that constitute nonqualified
deferred compensation within the meaning of Section 409A of the Code, the
Executive’s employment shall not be deemed to have terminated unless and until
the Executive incurs a “separation from service” as defined in Section 409A of
the Code. For purposes of Section 409A, any payment to be made after receipt of
an executed and irrevocable waiver and release of claims within any specified
period, in which such period begins in one taxable year of the Executive and
ends in a second taxable year of the Executive, will be made in the second
taxable year. Each installment of any payments or benefits that constitute
nonqualified deferred compensation within the meaning of Section 409A shall be
deemed to be a separate payment for purposes of Section 409A of the Code.

 

 

 

 

 



 -13- 

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 



  Retail Opportunity Investments Corp.                           By:  /s/ Stuart
A. Tanz     Name:  Stuart A. Tanz     Title:  Chief Executive Officer          
                /s/ Michael B. Haines     Michael B. Haines  



 

 

 

 

 

 

 

 



 -14- 

 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

This Release and Waiver of Claims (“Release”) is entered into as of this ___ day
of ____________, 20__, between Retail Opportunity Investments Corp. and any
successor thereto (collectively, the “Company”) and ____________________ (the
“Executive”).

 

The Executive and the Company agree as follows:

 

1.   The employment relationship between the Executive and the Company
terminated on ________________ (the “Termination Date”).

 

2.   In accordance with the employment agreement, dated _________, between the
Executive and the Company, as it may be amended from time to time (the
“Employment Agreement”), the Executive is entitled to receive certain payments
and benefits after the Termination Date.

 

3.   In consideration of the above, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors and assigns, hereby releases and forever discharges
the Company and its shareholders, parents, affiliates, subsidiaries, divisions,
any and all of its or their current and former directors, officers, employees,
agents, and contractors and their heirs and assigns, and any and all employee
pension benefit or welfare benefit plans of the Company, including current and
former trustees and administrators of such employee pension benefit and welfare
benefit plans (the “Released Parties”), from all claims, charges, or demands, in
law or in equity, whether known or unknown, which may have existed or which may
now exist from the beginning of time to the date of this Release, including,
without limitation, any claims the Executive may have arising from or relating
to the Executive’s employment or termination from employment with the Company,
including a release of any rights or claims the Executive may have under Title
VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of
1991; the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974, as amended; the Fair
Labor Standards Act, as amended, 29 U.S.C. Section 201 et. seq.; any other
federal, state or local laws against discrimination; or any other federal,
state, or local statute, or common law relating to employment, wages, hours, or
any other terms and conditions of employment. This includes a release by the
Executive of any and all claims or rights arising under contract, covenant,
public policy, tort or otherwise.

 

4.   The Executive acknowledges that the Executive is waiving and releasing any
rights that the Executive may have under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”) and that this Release is knowing and voluntary.
The Executive and the Company agree that this Release does not apply to any
rights or claims that may arise after the effective date of this Release. The
Executive acknowledges that the consideration given for this Release is in
addition to anything of value to which the Executive is already entitled. The
Executive further acknowledges that the Executive has been advised by this
writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has at least twenty-one (21) days
within which to consider this Release, although the Executive may, at the
Executive’s discretion, sign and return this Release at an earlier time in which
case the Executive waives all rights to the balance of the 21 day review period;
(iii) for a period of 7 days following the execution of this Release in
duplicate originals, the Executive may revoke this Release in a writing
delivered by hand or by mail to an individual designated by the Company to
receive such writing (signature of receipt required), and this Release shall not
become effective or enforceable until the revocation period has expired; and
(iv) nothing in this Release prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
Release under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. If the
Executive has not returned the signed Release within the time permitted, then
the offer of payments and benefits set forth in the Employment Agreement will
expire by its own terms at such time.

 



 -15- 

 

5.   This Release does not release the Released Parties from (i) any obligations
due to the Executive under the Employment Agreement, or under this Release, (ii)
any vested rights the Executive has under the Company’s employee benefit plans
in which the Executive participated, (iii) any rights or claims that arise from
actions or omissions after the date of execution by the Executive of this
Release, (iv) any rights that cannot be waived as a matter of applicable law, or
(v) any rights to indemnification the Executive may have under any indemnity
agreement, applicable law, the by-laws, certificate of incorporation, or other
constituent document of the Company or any of its affiliates or as an insured
under any director’s and officer’s liability insurance policy now or previously
in force.

 

6.   This Release is not an admission by the Released Parties of any wrongdoing,
liability or violation of law.

 

7.   The Executive waives any right to reinstatement or future employment with
the Company following the Executive’s separation from the Company on the
Termination Date.

 

8.   The Executive shall continue to be bound by Section 6 of the Employment
Agreement.

 

9.   This Release shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts or laws principles
thereof.

 

10.   This Release and the Employment Agreement represent the complete agreement
between the Executive and the Company concerning the subject matter in this
Release and supersedes all prior agreements or understandings, written or oral.
This Release may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

11.   Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

 



 -16- 

 

12.   The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Released
Parties to influence the Executive to sign this Release except such statements
as are expressly set forth herein or in the Employment Agreement.

 

 

[The remainder of this page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 



 -17- 

 

The parties to this Release have executed this Release as of the day and year
first written above.

 

 

 

Retail Opportunity Investments Corp.

 

By:

 

______________________________________

Name:
Title:

 

/s/ [Executive]



______________________________________

[Executive]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-18-

 

